Exhibit 10(i)

 

MINE SAFETY APPLIANCES COMPANY

 

1998 MANAGEMENT SHARE INCENTIVE PLAN

(As Amended March 10, 1999)

 

Section 1. Purpose.

 

The purpose of the 1998 Management Share Incentive Plan of Mine Safety
Appliances Company (the “Plan”) is to benefit the Company’s shareholders by
encouraging high levels of performance by individuals whose performance is a key
element in achieving the Company’s continued success by rewarding the creation
of shareholder value, and to enable the Company to recruit, reward, retain and
motivate employees to work as a team to achieve the Company’s goals.

 

Section 2. Definitions in Last Section.

 

For purposes of the Plan, capitalized terms, unless defined where the respective
term first appears in this Plan, shall have the meanings given in the last
Section hereof.

 

Section 3. Eligibility.

 

Awards may be granted only to Employees who are designated as Participants from
time to time by the Committee. The Committee shall determine which Employees
shall be Participants, the types of Awards to be made to Participants and the
terms, conditions and limitations applicable to the Awards.

 

Section 4. Awards.

 

Awards may include, but are not limited to, those described in this Section 4.
The Committee may grant Awards singly, in tandem or in combination with other
Awards, as the Committee may in its sole discretion determine; provided that
Stock Options may not be granted in tandem with Incentive Stock Options. Subject
to the other provisions of this Plan, Awards may also be granted in combination
or in tandem with, in replacement of, or as alternatives to, grants or rights
under this Plan and any other employee benefit or compensation plan of the
Company.

 

4.1 Stock Options

 

A Stock Option is a right to purchase a specified number of Shares at a
specified price during such specified time as the Committee shall determine.

 

(a) Options granted may be either of a type that complies with the requirements
of incentive stock options as defined in Section 422 of the Code (“Incentive
Stock Options”) or of a type that does not comply with such requirements
(“Non-Qualified Stock Options”). The requirements imposed by the Code and the
regulations thereunder for qualification as an Incentive Stock Option, whether
or not specified in this Plan, shall be deemed incorporated within any Award
Agreement pertaining to an Incentive Stock Option.

 

(b) The exercise price per Share of any Stock Option which is intended to be an
Incentive Stock Option shall be no less than the Fair Market Value per Share
subject to the option on the date the Stock Option is granted, except that in
the case of an Incentive Stock Option granted to an Employee who, immediately
prior to such grant, owns stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any
subsidiary (a “Ten Percent Employee”), the exercise price per Share shall not be
less than one hundred ten percent (110%) of such Fair Market Value per Share on
the date the Incentive Stock Option is granted. For purposes of this Section
4.1(b), an individual (i) shall be considered as owning not only shares of stock
owned individually but also all shares of stock that are at the time owned,
directly or indirectly, by or for the spouse, ancestors, lineal descendants and
brothers and sisters (whether by the whole or half blood) of such individual and
(ii) shall be considered as owning proportionately any shares owned, directly or
indirectly, by or for any corporation, partnership, estate or trust in which
such individual is a shareholder, partner or beneficiary.

 

1



--------------------------------------------------------------------------------

(c) The term of any Stock Option which is intended to be an Incentive Stock
Option shall not be greater than ten years from its date of grant, except that
in the case of a Ten Percent Employee, such term shall not be greater than five
years.

 

(d) A Stock Option may be exercised, in whole or in part, by giving written
notice of exercise to the Company, specifying the number of Shares to be
purchased.

 

(e) The exercise price of the Stock Option may be paid in cash or, at the
discretion of the Committee, may also be paid by the tender of Stock already
owned by the Participant, or through a combination of cash and Stock, or through
such other means the Committee determines are consistent with the Plan’s purpose
and applicable law. No fractional Shares will be issued or accepted.

 

(f) Notwithstanding any other provision contained in the Plan or in any Award
Agreement, but subject to the possible exercise of the Committee’s discretion
contemplated in the last sentence of this Section 4.1(f), the aggregate Fair
Market Value on the date of grant, of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by an Employee during any
calendar year under all plans of the corporation employing such Employee, any
parent or subsidiary corporation of such corporation and any predecessor
corporation of any such corporation shall not exceed $100,000. If the date on
which one or more of such Incentive Stock Options could first be exercised would
be accelerated pursuant to any provision of the Plan or any Award Agreement, and
the acceleration of such exercise date would result in a violation of the
restriction set forth in the preceding sentence, then, notwithstanding any such
provision, but subject to the provisions of the next succeeding sentence, the
exercise dates of such Incentive Stock Options shall be accelerated only to the
date or dates, if any, that do not result in a violation of such restriction
and, in such event, the exercise dates of the Incentive Stock Options with the
lowest option prices shall be accelerated to the earliest such dates. The
Committee may, in its discretion, authorize the acceleration of the exercise
date of one or more Incentive Stock Options even if such acceleration would
violate the $100,000 restriction set forth in the first sentence of this
paragraph and even if such Incentive Stock Options are thereby converted in
whole or in part to Non-Qualified Stock Options.

 

4.2 Stock Appreciation Rights

 

A Stock Appreciation Right is a right to receive, upon surrender of the right,
an amount payable in cash and/or Shares under such terms and conditions as the
Committee shall determine.

 

(a) A Stock Appreciation Right may be granted in tandem with part or all of (or
in addition to, or completely independent of) a Stock Option or any other Award
under this Plan. A Stock Appreciation Right issued in tandem with a Stock Option
may be granted at the time of grant of the related Stock Option or at any time
thereafter during the term of the Stock Option; provided, however, that a Stock
Appreciation Right issued in tandem with an Incentive Stock Option can only be
granted at the time of grant of the Incentive Stock Option.

 

(b) The amount payable in cash and/or Shares with respect to each right shall be
equal in value to a percentage (including up to 100%) of the amount by which the
Fair Market Value per Share on the exercise date exceeds the Fair Market Value
per Share on the date of grant of the Stock Appreciation Right. The applicable
percentage shall be established by the Committee. The Award Agreement may state
whether the amount payable is to be paid wholly in cash, wholly in Shares or
partly in each; if the Award Agreement does not so state the manner of payment,
the Committee shall determine such manner of payment at the time of payment. The
amount payable in Shares, if any, is determined with reference to the Fair
Market Value per Share on the date of exercise.

 

(c) Stock Appreciation Rights issued in tandem with Stock Options shall be
exercisable only to the extent that the Stock Options to which they relate are
exercisable. Upon exercise of the tandem Stock Appreciation Right, and to the
extent of such exercise, the Participant’s underlying Stock Option shall
automatically terminate. Similarly, upon the exercise of the tandem Stock
Option, and to the extent of such exercise, the Participant’s related Stock
Appreciation Right shall automatically terminate.

 

2



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Plan to the contrary, with
respect to a Stock Appreciation Right granted in connection with an Incentive
Stock Option: (i) the Stock Appreciation Right will expire no later than the
expiration of the underlying Incentive Stock Option; (ii) the value of the
payout with respect to the Stock Appreciation Right may be for no more than one
hundred percent (100%) of the difference between the exercise price of the
underlying Incentive Stock Option and the Fair Market Value of the Shares
subject to the underlying Incentive Stock Option at the time the Stock
Appreciation Right is exercised; and (iii) the Stock Appreciation Right may be
exercised only when the Fair Market Value of the Shares subject to the Incentive
Stock Option exceeds the per Share exercise price of the Incentive Stock Option.

 

4.3 Restricted Stock

 

Restricted Stock is Stock that is issued to a Participant and is subject to such
terms, conditions and restrictions as the Committee deems appropriate, which may
include, but are not limited to, restrictions upon the sale, assignment,
transfer or other disposition of the Restricted Stock and the requirement of
forfeiture of the Restricted Stock upon termination of employment under certain
specified conditions. The Committee may provide for the lapse of any such term
or condition or waive any term or condition based on such factors or criteria as
the Committee may determine. Subject to the restrictions stated in this Section
4.3 and in the applicable Award Agreement, the Participant shall have, with
respect to Awards of Restricted Stock, all of the rights of a shareholder of the
Company, including the right to vote the Restricted Stock and the right to
receive any cash dividends on such Stock. Unless otherwise determined by the
Committee, dividends or other distributions on Restricted Stock which are paid
in Shares or other securities or property shall be held subject to the same
terms, conditions and restrictions as the Restricted Stock on which they are
paid.

 

4.4 Performance Awards

 

Performance Awards may be granted under this Plan from time to time based on
such terms and conditions as the Committee deems appropriate; provided that such
Awards shall not be inconsistent with the terms and purposes of this Plan.
Performance Awards are Awards the payment or vesting of which is contingent upon
the achievement of specified levels of performance under specified Performance
Criteria during a specified Performance Period by the Company, a subsidiary or
subsidiaries, any branch, department or other portion thereof or the Participant
individually, as determined by the Committee at the time the Performance Award
is granted. Performance Awards may be in the form of performance units,
performance shares and such other forms of Performance Awards as the Committee
shall determine. The maximum amount that may be paid in cash or in Fair Market
Value (determined as of the date of payment or vesting) of Shares or other
securities under all Performance Awards under the Plan paid to any one
Participant during a calendar year shall in no event exceed $200,000.

 

4.5 Other Awards

 

The Committee may from time to time grant Stock, other Stock-based and
non-Stock-based Awards under the Plan (singly, in tandem or in combination with
other Awards), including without limitation those Awards pursuant to which
Shares are or may in the future be acquired, Awards denominated in Stock units,
securities convertible into Stock, phantom securities, dividend equivalents and
cash. The Committee shall determine the terms and conditions of such other
Stock, Stock-based and non-Stock-based Awards, provided that such Awards shall
not be inconsistent with the terms and purposes of this Plan.

 

Section 5. Award Agreements.

 

Each Award under this Plan shall be evidenced by an Award Agreement setting
forth the number of Shares or other securities, Stock Appreciation Rights, or
units subject to the Award, if any, and such other terms and conditions
applicable to the Award (and not inconsistent with this Plan) as are determined
by the Committee.

 

3



--------------------------------------------------------------------------------

(a) Award Agreements shall include the following terms:

 

  (i) Non-assignability: A provision that the relevant Award shall not be
assigned, pledged or otherwise transferred except by will or by the laws of
descent and distribution and that during the lifetime of a Participant, the
Award shall be exercised only by such Participant or by the Participant’s
guardian or legal representative; provided, however, that, in the Committee’s
discretion, and except in the case of Incentive Stock Options, an Award
Agreement may expressly provide for specifically limited transferability.

 

  (ii) Termination of Employment: A provision describing the treatment of an
Award in the event of the Retirement, Disability, death or other termination of
a Participant’s employment with the Company, including but not limited to terms
relating to the vesting, time for exercise, forfeiture or cancellation of an
Award in such circumstances.

 

  (iii) Rights as Shareholder: A provision that a Participant shall have no
rights as a shareholder with respect to any securities covered by an Award until
the date the Participant becomes the holder of record. Except as provided in
Section 8 hereof, no adjustment shall be made for dividends or other rights,
unless the Award Agreement specifically requires such adjustment, in which case,
grants of dividend equivalents or similar rights shall not be considered to be a
grant of any other shareholder right.

 

  (iv) Withholding: A provision requiring the withholding of applicable taxes
required by law from all amounts paid in satisfaction of an Award to a
Participant. In the case of an Award paid in cash, the withholding obligation
shall be satisfied by withholding the applicable amount and paying the net
amount in cash to the Participant. In the case of Awards paid in Shares or other
securities of the Company, (i) a Participant may satisfy the withholding
obligation by paying the amount of any taxes in cash, (ii) with the approval of
the Committee (or, in the case of deduction, by the unilateral action of the
Committee), Shares or other securities may be deducted by the Company from the
payment or delivered to the Company by the Participant to satisfy the obligation
in full or in part as long as such withholding or delivery of Shares or other
securities does not violate any applicable laws, rules or regulations of
federal, state or local authorities. The number of Shares or other securities to
be deducted or delivered shall be determined by reference to the Fair Market
Value of such Shares or securities on the applicable date.

 

(b) Award Agreements may include such other terms as are necessary and
appropriate to effect an Award to the Participant, including but not limited to
(i) the term of the Award, (ii) vesting provisions, (iii) deferrals, (iv) any
requirements for continued employment with the Company, (v) any other
restrictions or conditions (including performance requirements) on the Award and
the method by which restrictions or conditions lapse, (vi) the effect upon the
Award of a Change in Control, (vii) the price, amount or value of Awards, (viii)
such Participant’s permitted transferees, if any, (ix) all Shares issued or
issuable to such Participant in connection with an Award in the event of such
Participant’s termination of employment, and (x) any other terms and conditions
which the Committee shall deem necessary and desirable.

 

Section 6. Shares of Stock Subject to the Plan.

 

(a) Subject to the adjustment provisions of Section 8 hereof, the maximum
aggregate number of Shares which may be granted pursuant to the Plan is 600,000
Shares.

 

(b) Any Shares which are subject to any unexercised or undistributed portion of
any terminated, expired, exchanged or forfeited Award (or Awards settled in cash
in lieu of Shares) shall become available for grant pursuant to new Awards.

 

(c) The Committee may make such additional rules for determining the number of
Shares granted under the Plan as it deems necessary or appropriate.

 

(d) The Stock which may be issued pursuant to an Award under the Plan may be
treasury Stock or authorized but unissued Stock or Stock acquired, subsequently
or in anticipation of the transaction, in the open market or otherwise to
satisfy the requirements of the Plan, or any combination of such Stock.

 

4



--------------------------------------------------------------------------------

(e) Subject to the adjustment provisions of Section 8 hereof, the maximum
aggregate number of Shares available for grants of Stock Options or Stock
Appreciation Rights to any one Participant under the Plan shall not exceed
300,000 Shares. The limitation in the preceding sentence shall be interpreted
and applied in a manner consistent with Section 162(m) of the Code.

 

Section 7. Administration.

 

(a) The Plan and all Awards granted pursuant thereto shall be administered by
the Committee so that, insofar as is possible and practicable, transactions with
respect to Awards under the Plan shall be exempt from Section 16(b) of the
Exchange Act. A majority of the members of the Committee shall constitute a
quorum. The vote of a majority of a quorum (or the unanimous consent in writing
of the members of the Committee) shall constitute action by the Committee.

 

(b) The Committee shall periodically determine the Participants in the Plan and
the nature, amount, pricing, timing, and other terms of Awards to be made to
such individuals.

 

(c) The Committee shall have the power to interpret and administer the Plan. All
questions of interpretation with respect to the Plan, the number of Shares or
other securities, Stock Appreciation Rights, or units granted, and the terms of
any Award Agreements shall be determined by the Committee, and its determination
shall be final and conclusive upon all parties in interest. In the event of any
conflict between an Award Agreement and the Plan, the terms of the Plan shall
govern.

 

(d) The Committee may delegate to the officers or employees of the Company the
authority to execute and deliver such instruments and documents, to do all such
ministerial acts and things, and to take all such other ministerial steps deemed
necessary, advisable or convenient for the effective administration of the Plan
in accordance with its terms and purpose.

 

(e) Notwithstanding the foregoing provisions of this Section 7, no power given
the Committee herein shall be used after a Change in Control to affect
detrimentally the rights of any Participant with respect to any Awards hereunder
which are outstanding immediately prior to the Change in Control.

 

Section 8. Equitable Adjustments.

 

Subject to any required action by the Company’s shareholders, upon the
occurrence of any event which affects the Shares in such a way that an
adjustment of outstanding Awards is appropriate in order to prevent the dilution
or enlargement of rights under the Awards (including, without limitation, any
extraordinary dividend or other distribution (whether in cash or in kind),
recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event), the Committee shall make appropriate
equitable adjustments, which may include, without limitation, adjustments to any
or all of the number and kind of Shares (or other securities) which may
thereafter be issued in connection with such outstanding Awards and adjustments
to any exercise price specified in the outstanding Awards and shall also make
appropriate equitable adjustments to the number and kind of Shares (or other
securities) authorized by or to be granted under the Plan.

 

Section 9. Change in Control.

 

Notwithstanding any other provision of the Plan to the contrary, and unless the
applicable Award Agreement shall otherwise provide, immediately prior to any
Change in Control of the Company, (i) all Stock Options and freestanding Stock
Appreciation Rights which are then outstanding hereunder shall become fully
vested and exercisable, (ii) all restrictions with respect to Shares of
Restricted Stock which are then outstanding hereunder shall lapse, and such
Shares shall be fully vested and nonforfeitable, and (iii) with respect to all
Performance Awards which are then outstanding hereunder, all uncompleted
Performance Periods shall be deemed to have been completed, the target level of
performance set forth with respect to each Performance Criterion under such
Performance Awards shall be deemed to have been attained and a pro rata portion
(based on the ratio of (i) the

 

5



--------------------------------------------------------------------------------

number of full and partial months which have elapsed from the beginning of the
Performance Period through the Change in Control to (ii) the number of months
originally contained in the Performance Period) of each such Performance Award
shall become payable to the respective Participant, with the remainder of each
such Performance Award being cancelled for no value.

 

Section 10. Rights of Employees.

 

(a) Status as an eligible Employee shall not be construed as a commitment that
any Award will be made under the Plan to such eligible Employee or to eligible
Employees generally.

 

(b) Nothing contained in the Plan (or in any other documents related to this
Plan or to any Award) shall confer upon any Employee or Participant any right to
continue in the employ of the Company or any of its subsidiaries or constitute
any contract or limit in any way the right of the Company or any subsidiary to
change such person’s compensation or other benefits or to terminate the
employment of such person with or without cause.

 

Section 11. Compliance with Applicable Legal Requirements.

 

Awards shall be subject to the requirement that if at any time the Committee
shall determine, in its discretion, that the listing, registration or
qualification of the Shares subject to the Awards upon any securities exchange
or under any state or federal securities or other law or regulation, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition to or in connection with the granting of the Awards or
the issuance or purchase of Shares thereunder, no Awards may be granted or
exercised, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The holders of such Awards will
supply the Company with such certificates, representations and information as
the Company shall request and shall otherwise cooperate with the Company in
obtaining such listing, registration, qualification, consent or approval.

 

Section 12. Amendment and Termination.

 

The Board may at any time amend, suspend or terminate the Plan. The Committee
may at any time alter or amend any or all Award Agreements under the Plan to the
extent permitted by law. However, no such action by the Board or by the
Committee shall impair the rights of Participants under outstanding Awards
without the consent of the Participants affected thereby. Further, the Board
shall not amend the Plan without the approval of the Company’s shareholders to
the extent such approval is required by law, agreement or the rules of any
exchange upon which the Stock shall be listed (or if the Stock shall be admitted
to quotation on the National Association of Securities Dealers Automated
Quotation (“NASDAQ”) System, the rules of NASDAQ).

 

Section 13. Unfunded Plan.

 

The Plan shall be unfunded. Neither the Company nor the Board shall be required
to segregate any assets that may at any time be represented by Awards made
pursuant to the Plan. Neither the Company, the Committee, nor the Board shall be
deemed to be a trustee of any amounts to be paid under the Plan.

 

Section 14. Limits of Liability.

 

(a) Any liability of the Company to any Participant with respect to an Award
shall be based solely upon contractual obligations created by the Plan and the
Award Agreement.

 

(b) Neither the Company nor any member of the Board or of the Committee, nor any
other person participating in any determination of any question under the Plan,
or in the interpretation, administration or application of the Plan, shall have
any liability to any party for any action taken or not taken, in good faith
under the Plan.

 

6



--------------------------------------------------------------------------------

Section 15. Effective Date and Duration of the Plan.

 

The Plan shall become effective upon its adoption by the Board (the “Effective
Date”); provided, however, that the grant of any Award shall be subject to and
contingent upon obtaining the approval of this Plan by the Company’s
shareholders within twelve (12) months after the date the Plan is adopted by the
Board. Subject to obtaining such approval, the Committee shall have authority to
grant Awards hereunder from the Effective Date until the tenth (10th)
anniversary of the Effective Date, subject to the ability of the Board to
terminate the Plan (as provided in Section 12 hereof.

 

Section 16. 1987 Management Share Incentive Plan.

 

Outstanding grants of options, Restricted Stock and all other outstanding awards
under the Company’s 1987 Management Share Incentive Plan shall continue to be
subject to, and administered in accordance with, the terms of that plan.

 

Section 18. Definitions.

 

For purposes of the Plan, the following terms, as used herein, shall have the
respective meanings specified:

 

(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 

(b) “Award” or “Awards” means an award granted pursuant to Section 4 hereof.

 

(c) “Award Agreement” means an agreement described in Section 5 hereof entered
into between the Company and a Participant, setting forth the terms, conditions
and any limitations applicable to the Award granted to the Participant.

 

(d) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

(e) “Beneficiary” means a person or persons designated by a Participant (if the
terms of the relevant Award Agreement permit such a designation) to receive, in
the event of death, any unpaid portion of an Award held by the Participant. Any
Participant so permitted by an Award Agreement may, subject to such limitations
as may be prescribed by the Committee, designate one or more persons primarily
or contingently as beneficiaries in writing upon forms supplied by and delivered
to the Company, and may revoke such designations in writing. If a Participant
having a right to designate a beneficiary under an Award Agreement fails
effectively to designate a beneficiary, then the Award will be paid in the
following order of priority:

 

(I) Surviving spouse;

 

(II) Surviving children in equal shares; or

 

(III) To the estate of the Participant.

 

(f) “Board” means the Board of Directors of the Company as it may be comprised
from time to time.

 

(g) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs of this Section 18(g) shall have
occurred:

 

(I) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (III) below; or

 

(II) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on March 11, 1998,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the

 

7



--------------------------------------------------------------------------------

Company) whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on March 11, 1998 or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least fifty-one percent (51%) of the combined voting power of
the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
securities; or

 

(IV) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least fifty-one percent (51%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute. References to specified provisions of the Code
shall also include any successor provisions.

 

(i) “Committee” means a committee of the Board appointed to administer the Plan
(which committee may also be the Compensation Committee of the Board). The
Committee shall be composed of two or more directors as appointed from time to
time to serve by the Board. If for any reason a Committee shall not have been
appointed by the Board, the Board shall serve as such Committee.

 

(j) “Company” means Mine Safety Appliances Company, a Pennsylvania corporation,
or any successor corporation (except that Company shall not mean any successor
corporation thereto in determining under Section 18(g) hereof whether or not any
Change in Control of the Company has occurred).

 

(k) “Disability” shall mean the inability, in the opinion of the Committee, of a
Participant, because of an injury or sickness, to work at a reasonable
occupation which is available with the Company or at any gainful occupation to
which the Participant is or may become fitted, except that in the case of
Incentive Stock Options, Disability shall mean permanent and total disability as
defined in Section 422(e)(3) of the Code.

 

(1) “Employee” means any individual who is an employee of the Company or any
Participating Subsidiary.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, or any successor statute.

 

(n) “Fair Market Value” of a Share, unless otherwise provided in the applicable
Award Agreement, means:

 

(I) If the Stock is admitted to trading on one or more national securities
exchanges,

 

8



--------------------------------------------------------------------------------

  (A) the average of the reported highest and lowest sale prices per Share as
reported on the reporting system selected by the Committee on the relevant date;
or

 

  (B) in the absence of reported sales on that date, the average of the reported
highest and lowest sales prices per Share on the last previous day for which
there was a reported sale; or

 

(II) If the Stock is not admitted to trading on any national securities
exchange, but is admitted to quotation on the NASDAQ System and has been
designated as a NASDAQ National Market (“NNM”) security,

 

  (A) the average of the reported highest and lowest sale prices per Share as
reported on NASDAQ on the relevant date; or

 

  (B) in the absence of reported sales on that date, the average of the reported
highest and lowest sales prices per Share on the last previous day for which
there was a reported sale; or

 

(III) If the Stock is not admitted to trading on any national securities
exchange, but is admitted to quotation on NASDAQ as a NASDAQ SmallCap Market
security (and has not been designated as a NNM security), the average of the
highest bid and lowest asked prices per Share on the relevant date; or

 

(IV) If the preceding clauses (I), (II) and (III) do not apply, the Fair Market
Value determined by the Committee, using such criteria as it shall determine, in
good faith and in its sole discretion, to be appropriate for such valuation.

 

(o) “Participant” means an Employee who has been designated by the Committee to
receive an Award Pursuant to this Plan.

 

(p) “Participating Subsidiary” means a subsidiary of the Company, of which the
Company beneficially owns (whether at the date of adoption of this Plan or at a
later date), directly or indirectly, more than 50% of the aggregate voting power
of all outstanding classes and series of stock.

 

(q) “Performance Award” means an Award which is granted pursuant to Section 4.4
hereof and is contingent upon the performance of all or a portion of the Company
and/or its subsidiaries and/or which is contingent upon the individual
performance of the Participant to whom it is granted.

 

(r) “Performance Criteria” means one or more preestablished, objective measures
of performance during a Performance Period by the Company, a subsidiary or
subsidiaries, any department or other portion thereof or the Participant
individually, selected by the Committee in its discretion to determine whether a
Performance Award has been earned in whole or in part. Performance Criteria may
be based on earnings or earnings per share; earnings before interest and taxes;
return on equity, assets or investment; sales, gross profits or expenses; or
stock price. Performance Criteria based on such performance measures may be
based either on the level of performance of the Company, subsidiary or portion
thereof under such measure for the Performance Period and/or upon a comparison
of such performance with the performance under such measure during a prior
period or with the performance of a peer group of corporations selected or
defined by the Committee at the time of making a Performance Award. The
Committee may in its discretion also determine to use other objective
performance measures as Performance Criteria.

 

(s) “Performance Period” means an accounting period of the Company or a
subsidiary of not less than one year, as determined by the Committee in its
discretion.

 

(t)

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of Stock of the Company or (v) any individual or
entity [including the trustees (in such capacity) of any such entity which is a
trust] which is directly or

 

9



--------------------------------------------------------------------------------

 

indirectly, the Beneficial Owner of securities of the Company representing five
percent (5%) or more of the combined voting power of the Company’s then
outstanding securities immediately before the Effective Date or any Affiliate of
any such individual or entity, including, for purposes of this Section 18(t),
any of the following: (A) any trust (including the trustees thereof in such
capacity) established by or for the benefit of any such individual; (B) any
charitable foundation (whether a trust or a corporation, including the trustees
or directors thereof in such capacity) established by any such individual; (C)
any spouse of any such individual; (D) the ancestors (and spouses) and lineal
descendants (and spouses) of such individual and such spouse; (E) the brothers
and sisters (whether by the whole or half blood or by adoption) of either such
individual or such spouse; or (F) the lineal descendants (and their spouses) of
such brothers and sisters.

 

(u) “Restricted Stock” means Shares which have certain restrictions attached to
the ownership thereof, which may be issued under Section 4.3.

 

Amended March 10, 1999 Board of Directors Meeting

 

(v) “Retirement” means retirement under any retirement plan of the Company or a
Participating Subsidiary.

 

(w) “Share” means a share of Stock.

 

(x) “Stock” means the Common Stock, without par value, of the Company, or, in
the event that the outstanding Common Stock is hereafter changed into, or
exchanged for, different stock or securities, such other stock or securities.

 

(y) “Stock Appreciation Right” means a right, the value of which is determined
relative to the appreciation in value of Shares, which may be issued under
Section 4.2.

 

(z) “Stock Option” means a right to purchase Shares granted pursuant to Section
4.1 and includes Incentive Stock Options and Non-Qualified Stock Options as
defined in Section 4.1

 

10